Order entered March 16, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00269-CR

                             REGINALD A. NOBLE, Appellant

                                                 V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. W00-50025-K

                                          ORDER
       The Court has before it appellant’s March 11, 2015 motion for appointment of counsel.

The Court has dismissed the appeal for want of jurisdiction. Accordingly, we DENY as moot

appellant’s motion for appointment of counsel.


                                                      /s/   ROBERT M. FILLMORE
                                                            JUSTICE